Citation Nr: 0501022	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03 31-780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

The propriety of reducing the veteran's post-operative 
residuals of an aortic valve replacement (heart disability) 
from 100 percent to 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
reduced the evaluation of the veteran's heart disability from 
100 percent to 30 percent, effective September 1, 2002.  The 
veteran perfected a timely appeal of this determination to 
the Board.  

In his July 2002 Notice of Disagreement (NOD), the veteran 
filed a claim of service connection for Wolff-Parkinson-White 
Syndrome, which he asserted was secondary to his service-
connected heart disability.  To date, VA has not considered 
this claim and it is referred to the RO for appropriate 
action.

In October 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) at a hearing conducted via 
videoconference.

Unfortunately, because further development is necessary, the 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the RO established service connection for the 
veteran's heart disability and assigned an initial 10 percent 
rating, effective August 20, 1979.  In April 1987, he 
underwent a valve replacement, and his rating was increased 
to 100 percent.  After showing improvement, in June 1988, his 
rating was reduced to 30 percent.  In October 2000, he 
underwent another valve replacement, and in April 2001, the 
RO increased to 100 percent, effective October 17, 2000.  

The report of the November 2001 VA examination indicates the 
veteran was stable.  A stress test performed in January 2002 
indicated he was able to achieve 10 METS - 84 percent of the 
maximum predicted heart rate.

In April 2002, the RO sent the veteran a letter notifying him 
that it proposed reducing his rating to 30 percent.  In June 
2002, the RO issued a decision, reducing the rating to 30 
percent, effective September 1, 2002.

The report of the January 2003 VA examination, which included 
a stress test, indicates the veteran exercised to 9 METS, 
achieving a bit less than 70 percent of his maximum predicted 
heart rate.

In the report of the April 2004 VA examination, the examiner 
stated, the veteran "is complaining of significant symptoms 
but based on the data that we have available I cannot fully 
explain his degree of symptoms.  Based on his cardiac testing 
his heart function is normal and his exercise tolerance is 
relatively good despite his continued symptoms of fatigue and 
feeling tired."  A stress test was not performed at that 
examination.

At the October 2004 hearing, the veteran testified that his 
condition had worsened since the April 2004 VA examination 
(see, transcript of the hearing, pg. 10).  As such, the Board 
concludes that this claim must be remanded for the veteran to 
undergo a contemporaneous and thorough VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the veteran testified that he has been receiving 
disability benefits from Pennsylvania's State Employees' 
Retirement System (SERS) (transcript, pg. 10).  He also 
reported that his claim before the Social Security 
Administration (SSA) had been denied (transcript, pg. 10).  
In October 2004, he waived initial consideration by the 
agency of original jurisdiction, and submitted several 
documents directly to the Board.  Included was a copy of a 
September 2003 award letter from SERS that indicates that he 
was rated totally and permanently disabled.  Also included 
was a February 2004 denial letter from the SSA, which found 
him not disabled and able to retain work.  Under the law, VA 
has a duty to assist him in obtaining those records from the 
state and federal agencies.  See 38 C.F.R. § 3.159(c)(1) & 
(2); see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992).

The veteran also submitted a report of a September 2004 
examination by Dr. William J. Curry, which indicates he was 
able to exercise to 10 METS, achieving 85 percent of the 
maximum predicted heart rate for his age.  In addition, at 
the October 2004 hearing, he stated he was receiving ongoing 
treatment by Dr. Mark Kozak, at the Hershey Medical Center, 
and by his family physician, Dr. Curry.  On remand, the RO 
should request all medical records from those providers that 
are not already on file.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask that the veteran complete and 
return an appropriate release (VA Form 
21-4142) for the records of 
Pennsylvania's State Employees' 
Retirement System (SERS).  Upon receipt 
of the release, request all of that 
agency's decisions concerning any claim 
for disability benefits filed by the 
veteran, including any medical records 
used to make the decision, and copies of 
any hearing transcripts.

2.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision, and copies of any 
hearing transcripts.

3.  Request all private treatment records 
that are not already on file from the 
Hershey Medical Center, and Dr. William 
J. Curry, or any other examiner at that 
medical center who has treated the 
veteran.  This request must also 
specifically include those records from 
Dr. Mark Kozak, a cardiologist on staff 
at the Hershey Medical Center.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.

4.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the nature and severity of his 
heart disability.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include a stress/exercise test to 
determine the level of METs (metabolic 
equivalents) that results in dyspnea, 
fatigue angina, dizziness or syncope.  
The examiner should review the results of 
any testing prior to completion of the 
examination report.  The examination 
report should be completely legible.  If 
an examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
further development deemed warranted, the 
RO should readjudicate the propriety of 
reducing the evaluation of veteran's 
service-connected heart disability.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review. 

After the above actions have been accomplished, the 
case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of 
this REMAND are to further develop the record and to 
accord the veteran due process of law.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


